DETAILED ACTION
Applicability of Leahy-Smith America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 5/3/21, amended claim(s) 1, 5, 8, 11, and 17 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 5-11, 13-14, 17, and 21-22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject 
For claim 1, the claim language “acquiring at least one reference parameter … said at least one reference parameter is a function of a first ratio between (i) said internal volume of the hollow and compressible active portion of the pneumatic device and (ii) inner volumes that are in communication with the transducer and the hollow and compressible active portion of the pneumatic device, wherein said first ratio is between 0.05 and 0.95” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of acquiring a reference parameter that is a function of a first ratio between (i) said internal volume of the hollow and compressible active portion of the pneumatic device and (ii) inner volumes that are in communication with the transducer and the hollow and compressible active portion of the pneumatic device, wherein said first ratio is between 0.05 and 0.95, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the reference parameter is acquired.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 1, the claim language “processing the measurements made by said transducer according to the at least one reference parameter, which were acquired for calculating respective objective pressure values” does not appear to be described in the specification in such a way as to could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 5, the claim language “acquiring at least one reference parameter … wherein said at least one reference parameter is based on a second ratio between the internal volume and the sum resulting from the internal volume and said inner volumes, wherein said second ratio is between 0.2 and 2.8” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of acquiring a reference parameter that is based on a second ratio between the internal volume and the sum resulting from the internal volume and said inner volumes, wherein said second ratio is between 0.2 and 2.8, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the reference could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 6, the claim language “wherein the setting module is configured for acquiring said at least one reference parameter that is based on an initial pressure at which the hollow and compressible active portion is preliminary brought” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of acquiring a reference parameter that is based on an initial pressure, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the reference parameter is acquired.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 8, the claim language “wherein the setting module is configured for acquiring the at least one reference parameter that is based on the dimensions and/or shapes of an inner and/or external device” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 2-3, 5-11, 13-14, 17, and 21-22 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-3, 5-11, 13-14, 17, and 21-22 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3, 5-11, 13-14, 17, and 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “acquiring at least one reference parameter … said at least one reference parameter is a function of a first ratio between (i) said internal volume of the hollow and compressible active portion of the pneumatic device and (ii) inner volumes that are in communication with the transducer and the hollow and compressible active portion of the pneumatic device, wherein is the first ratio.
For claim 5, the claim language “acquiring at least one reference parameter … wherein said at least one reference parameter is based on a second ratio between the internal volume and the sum resulting from the internal volume and said inner volumes, wherein said second ratio is between 0.2 and 2.8” is ambiguous.  Specifically, the reference parameter is defined in the claim language as being based on the claimed “second ratio.”  However, ambiguity may arise when claim language “only states a problem solved or a result obtained” without any “well-defined boundaries of the invention” (see MPEP 2173.05(g)).  Here, the examiner cannot ascertain what parameters would be based on the claimed second ratio and what parameters would not be based on the claimed ratio because the claim language is defined as a result to be obtained, and, consequentially, the metes and bounds of the claim to be indefinite.  For example, would flow be a parameter that is based on a ratio of the claimed internal volume and the sum?  Would area?  Would diameter?  What about magnetic field strength?  Impedance?  The examiner could not find any examples given in Applicant’s specification of what the is the first ratio and the second ratio.
For claim 6, the claim language “wherein the setting module is configured for acquiring said at least one reference parameter that is based on an initial pressure at which the hollow and compressible active portion is preliminary brought” is ambiguous.  Specifically, the reference parameter is defined in the claim language as a function of a claimed “first ratio.”  However, ambiguity may arise when claim language “only states a problem solved or a result obtained” without any “well-defined boundaries of the invention” (see MPEP 2173.05(g)).  Here, the examiner cannot ascertain what parameters would be based on an initial pressure at which the hollow and compressible active portion is preliminary brought and what parameters would not be based on an initial pressure at which the hollow and compressible active portion is preliminary brought because the claim language is defined as a result to be obtained, and, consequentially, the metes and bounds of the claim to be indefinite.  For example, would flow be a parameter that is based on an initial pressure at which the hollow and compressible active portion is preliminary brought?  Would area?  Would diameter?  What about magnetic field strength?  Impedance?  The examiner could not find any examples given in Applicant’s specification of what the reference parameters actually are, weighing against any “well-defined boundaries” being established for the invention.  The claim is examined as just meaning that the at least one reference parameter is the first ratio.
For claim 8, the claim language “wherein the setting module is configured for acquiring the at least one reference parameter that is based on the dimensions and/or shapes of an inner and/or external device” is ambiguous.  Specifically, the reference parameter is defined in the claim language as a function of a claimed “first ratio.”  However, ambiguity may arise when claim language “only states a problem solved or a result obtained” without any “well-defined boundaries of the invention” (see MPEP is the first ratio.
Dependent claim(s) 2-3, 5-11, 13-14, 17, and 21-22 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-3, 5-11, 13-14, 17, and 21-22 is/are rejected under 35 U.S.C. 112(b).
Allowable Subject Matter
Claim(s) 1-3, 5-11, 13-14, 17, and 21-22 may potentially be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112(b), set forth in this Office action.  However, the examiner cannot see a way to overcome the current rejection(s) without amending the claim language, which will require allowability to be revisited if the scope of the claim language changes.
Response to Arguments
Applicant’s arguments have been fully considered.  Applicant’s arguments will be treated in the order they were presented in the response filed 5/3/21.
With respect to the first argument, the issue is that there is no flowchart/algorithm for “acquiring at least one reference parameter … [that] is a function of a first ratio between (i) said internal volume of the hollow and compressible active portion of the pneumatic device and (ii) inner volumes that are in communication with the transducer and the hollow and compressible active portion of the 
With respect to the second argument, the examiner could not find the algorithm/flowchart for how the processing occurs.  To say that the processing is “according to the established parameters,” or that there is “calculating the objective pressure values with a given frequency,” just defines the inputs, but never gives the algorithm/flowchart.
With respect to the third argument, Applicant’s arguments and amendments are persuasive and thus the rejection is withdrawn.
With respect to the fourth argument, this is a similar issue as the first argument.  Page 9, lines 1-2 states that “the reference parameters a, b, c, are also a function of this ratio” and there doesn’t appear to be any disclosure of what the “function,” or the algorithm/flowchart, that leads to the acquiring of the reference parameters.  So when the claim states that the reference parameter is “based on” the second ratio, what is the flowchart/algorithm for this basing?
With respect to the fifth argument, this is a similar issue to the first and fourth arguments.  Page 6, lines 3-13 state that “at least one reference parameter which is a function of … the initial pressure at which the active portion 30 is preliminarily brought.”  So when the claim states that the reference parameter is “based on” an initial pressure, what is the flowchart/algorithm for this basing?
With respect to the sixth argument, this is a similar issue to the first, fourth, and fifth arguments.  The question again is what is the flowchart/algorithm for this basing?
With respect to the seventh argument, Applicant’s argument appear conclusory.  Applicant first states that the ratio is related to two different volumes and then goes on to explain the volumes.  However, this doesn’t appear to address the ambiguity of what parameters are a function of this ratio and what parameters are not.  The examiner understands what a volume is, and understands that the ratio is two different volumes.  However, the examiner is having trouble as to how defines what parameters are a function of these volumes.
With respect to the eighth argument, this argument appears to be similar to the one above.  The examiner submits a similar response.
With respect to the ninth argument, this argument appears to be similar to the one above.  The examiner submits a similar response.
With respect to the tenth argument, this argument appears to be similar to the one above.  The examiner submits a similar response.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791